DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 4/18/2022. The amendments filed on 4/18/2022 are entered.
The previous rejections of claims 1, 4-19, and 21 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “preferably” is stated in line 5 and is indefinite language because it sets forth a preference rather than clearly and distinctly claiming the subject matter. This renders the scope of the claim unclear and the claim is rejected for indefiniteness. 
Regarding claim 14, the limitation “preferably” is stated in line 6 and is indefinite language because it sets forth a preference rather than clearly and distinctly claiming the subject matter. This renders the scope of the claim unclear and the claim is rejected for indefiniteness. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. (WO 0108578) hereinafter Buck.
Regarding claim 17, Buck teaches:
A magnetic marker for use in locating tissue for surgery, comprising: 
a casing (page 40, lines 16-20; figure 1B body 104; also note figure 1F, outer shell 142), 
at least two magnetic elements arranged in a row in the casing (page 25, lines 18-23; page 41, lines 12-18; Figure 1B, note that the ring-shaped markers 154 are located in a row on the longitudinal axis 114 of the body 104), and 
wherein the two or more magnetic elements are made of ferromagnetic material (page 25, lines 18-23, “material that possesses some level of ferromagnetism”; page 26, lines 12-22; page 37, lines 1-8; page 41, lines 12-18; Figure 1B),
one or more isolating layers arranged between the two adjacent marker elements to prevent that the at least two marker elements magnetically act as a single element (page 43, lines 9-32; note that the body 104 of Figure 1B shows material between the magnetic elements and any non-magnetic material separating magnetic elements acts as an “isolating layer” and would inherently prevent the elements from acting as a single element. In paragraph [0034] of the applicant’s specification, the applicant describes an isolating material as a material with low magnetic susceptibility and the materials of Buck as described on page 43, lines 9-14 would fit that description, such as the synthetic polymers have a low magnetic susceptibility)
wherein the magnetic marker is non-bio-absorbable (page 25, lines 24-32,  indefinite deployment is considered non-bio-absorbable and this form of deployment thus provides invariable structure and magnetic field output throughout the medical procedure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buck, in view of Neustadter et al. (U.S. Pub. No. 20090131734) hereinafter Neustadter.  
Regarding claim 1, primary reference Buck teaches: 
a magnetic marker for use in locating tissue for surgery (abstract, page 25, lines 18-23), comprising: 
a casing (page 40, lines 16-20; figure 1B body 104), and 
two or more magnetic elements arranged in a row in the casing (page 25, lines 18-23; page 41, lines 12-18; Figure 1B, note that the ring-shaped markers 154 are located in a row on the longitudinal axis 114 of the body 104), 
Wherein the two or more magnetic elements are made of ferromagnetic material (page 25, lines 18-23, “material that possesses some level of ferromagnetism”; page 26, lines 12-22; page 37, lines 1-8; page 41, lines 12-18; Figure 1B), and 
wherein magnetically isolating material is provided between two adjacent magnetic elements (page 43, lines 9-32; note that the body 104 of Figure 1B shows the isolating layer material arranged between each of the two magnetic markers 154; the synthetic polymers have a low magnetic susceptibility)
wherein the magnetic marker is non-bio-absorbable (page 25, lines 24-32, indefinite deployment is considered non-bio-absorbable and this form of deployment thus provides invariable structure and magnetic field output throughout the medical procedure).
Primary reference Buck fails to teach:
wherein a film of magnetically isolating material is provided between two adjacent magnetic elements 
wherein the two or more magnetic elements are separated by the film of magnetically isolated material
However, the analogous art of Neustadter of an implantable medical marker for insertion via a needle (abstract) teaches: 
wherein a film of magnetically isolating material is provided between two adjacent marker elements, wherein the two or more marker elements are separated by the film of magnetically isolated material ([0042], teaches to use with MRI imaging; [0045], the marker comprises a plurality of shapes; [0051], teaches to an extended use of the marker device; [0211]; [0212]-[0214]; [0215], “For example, a Teflon (manufactured by E.I. du Pont de Nemours) tube with an inner diameter of 0.25 mm and wall thickness of 0.1 mm can be filled with balls having a diameter of 0.2 mm and then stretched so that it shrinks, tightly grabs the balls, and pinches between them to a diameter of approximately 0.05 mm.”; As shown in figures 12a through 12d, the balls 1240 are considered to be the adjacent marker elements, and when configured with the Teflon layer, the constrictions 1220 formed between the balls provide an isolating material between the adjacent marker elements and provides a fastening mechanism between marker balls, while promoting a distance between each ball that includes a “film” of the Teflon material; In paragraphs [0034]-[0035] of the applicant’s specification, the applicant states that an isolating material is a material that has a low or negative magnetic susceptibility and includes Teflon film)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic marker tracking elements of Buck by replacing the casing of the Buck reference with the isolating material film as taught by Neustadter. The resulting device would thus comprise a series of magnetic elements within a Teflon casing wherein the casing also forms a film of magnetically isolating material between the elements where it is shrunken or constricted as taught by Neustadter in the cited portions above. This modification would have been obvious to one of ordinary skill in the art because using a film or thin layer to isolate adjacent marker elements provides an increase in surface area of the marker over a comparable marker with a thick isolation layer, which contributes to a reduction in tendency to migrate within a tissue. This provides more accurate localization throughout a medical procedure or over the course of an extended treatment protocol as the marker is less susceptible to movement ([0045]). 
Regarding claim 6, the combined references of Buck and Neustadter teach all of the limitations of claim 1. Primary reference Buck further teaches: 
wherein the two or more magnetic elements have the same shape (figure 1B, magnetic markers 154 each have the same shape; see also page 41, lines 12-18).
Regarding claim 7, the combined references of Buck and Neustadter teach all of the limitations of claim 1. Primary reference Buck further teaches: 
wherein the two or more magnetic elements have a cylindrical shape (page 46, lines 22-23; the “ring-shaped” markers 154 of figure 1B have a substantially cylindrical shape). 
Regarding claim 9, the combined references of Buck and Neustadter teach all of the limitations of claim 1. Primary reference Buck further teaches: 
wherein the two or more magnetic elements are spheres (page 48, line 6; figure 2A; sphere marker 150).
Regarding claim 12, the combined references of Buck and Neustadter teach all of the limitations of claim 1. Primary reference Buck further fails to teach: 
wherein the two or more magnetic elements are each encapsulated in an isolating material
However, in the combined invention of Buck, in view of Neustadter; the analogous art of Neustadter of an implantable medical marker for insertion via a needle (abstract) teaches: 
wherein the two or more magnetic elements are each encapsulated in an isolating material (As part of the combined invention of Buck, in view of Neustadter, the Teflon casing as modified in the combination of the rejection of claim 1 above, includes the isolating material (Teflon) encapsulating the two or more magnetic elements. This feature is taught in the following portions of Neustadter: [0211]; [0212]-[0214]; [0215], “For example, a Teflon (manufactured by E.I. du Pont de Nemours) tube with an inner diameter of 0.25 mm and wall thickness of 0.1 mm can be filled with balls having a diameter of 0.2 mm and then stretched so that it shrinks, tightly grabs the balls, and pinches between them to a diameter of approximately 0.05 mm.” This shrinking process therefore forms an encapsulation around the magnetic elements).
Regarding claim 13, the combined references of Buck and Neustadter teach all of the limitations of claim 1. The combined references of Buck, in view of Neustadter teaches:
a magnetic marker as claimed in claim 1 (see claim 1 citations above), and 
Primary reference Buck further teaches: 
a magnetometer device configured to detect the location of the magnetic marker (page 30, lines 9-31; the device 2300 includes a magnetometer 2380, with the device 2300 being a magnetometer device), 
wherein the magnetometer device comprises a probe (page 30, lines 10-11, lines 24-31; the device 2300 contains the sensor 2380 (magnetometer) which is considered to be the probe element of the overall magnetometer device 2300), and 
wherein the magnetometer device preferably is configured to determine a distance between the probe and the magnetic marker (page 30, lines 9-16; the proximity distance is between the smart marker (the magnetic marker) and the probe (magnetometer sensor 2380)).
Regarding claim 14, the combined references of Buck and Neustadter teach all of the limitations of claim 1. The combined references of Buck, in view of Neustadter further teaches: 
one or more magnetic markers as claimed in claim 1 loaded or to be loaded in the hollow needle (see claim 1 citations above), 
Primary reference Buck further teaches:
an introducer to introduce a magnetic marker at a location of interest (page 19, lines 4-21; page 27, lines 10-18), comprising: 
a hollow needle (figure 14, percutaneous delivery device 2160; page 27, lines 10-18; stainless steel lumen with sharpened distal end), and 
wherein the introducer preferably comprises a pusher element that can be moved through the hollow needle to push the one or more magnetic markers out of the hollow needle (page 27, line 14).
Regarding claim 15, the combined references of Buck and Neustadter teach all of the limitations of claim 1. The combined references of Buck, in view of Neustadter further teaches: 
if the analysis indicates that the tissue of interest should be removed placing a magnetic marker as claimed in claim 1 at the site of interest (Buck, page 27, lines 6-27; see also citations for the magnetic marker of claim 1 above; also note Buck, page 14, lines 8-13 for deployment of the marker at a target lesion site); 
Primary reference Buck further teaches: 
a method of preparing tissue of interest in a patient for excision by surgery (page 24, lines 28-32; page 25, lines 1-8) comprising the steps of; 
performing an analysis of a sample of the tissue of interest (page 29, lines 26-32; page 30, lines 1-6; the suspect tissue removed from the patient and dissected is considered to be analysis of the sample; page 14, lines 14-15, furthermore the biopsy of a tissue is considered to be analysis); and 
locating the tissue for surgery by detecting the magnetic marker using a magnetometer device (page 30, lines 9-31; the magnetometer device 2380 is used to locate the proximity of the marker within the tissue and locate it with respect to a reference point).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Buck, in view of Neustadter as applied to claim 1 above, and further in view of Whitmore et al. (U.S. Pub. No. 20080033286) hereinafter Whitmore. 
Regarding claim 4, the combined references of Buck and Neustadter teach all of the limitations of claim 1. Primary reference Buck further fails to teach: 
wherein the two or more magnetic elements each have a largest dimension, and wherein the largest dimension is between 1.2 and 1.7 mm
However, the analogous art of Whitmore of a fiducial implant for imaging (abstract) teaches:
wherein the two or more magnetic elements each have a largest dimension, and wherein the largest dimension is between 1.2 and 1.7 mm (paragraph [0021], line 5; the 1.2 mm dimension of the element is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic marker tracking elements of Buck and Neustadter with the specific dimensions as taught by Whitmore because the small size enables the markers to be arranged to be loaded into a needle or cannula (paragraph [0023], lines 1-2). 
Claims 5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buck, in view of Neustadter as applied to claims 1 or 7 above, and further in view of Gisselberg et al. (U.S. Pub. No. 20030052785) hereinafter Gisselberg. 
Regarding claim 5, the combined references of Buck and Neustadter teach all of the limitations of claim 1. Primary reference Buck further fails to teach: 
wherein the two or more magnetic elements have a largest dimension, wherein the largest dimension of the magnetic elements is in the range of 0.1-0.99 times a largest dimension of the casing
However, the analogous art of Gisselberg of a miniature magnetic marker for use in medical procedures (abstract, paragraph [0002]) teaches:
wherein the two or more magnetic elements have a largest dimension, wherein the largest dimension of the magnetic elements is in the range of 0.1-0.99 times a largest dimension of the casing (paragraph [0040], lines 2-4; paragraph [0098], lines 14-15; the reference cites the largest dimension of the casing as 14 mm and the reference cites the largest dimension of the magnetic coil to be 13 mm; this ratio is equivalent to 0.92 which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic marker tracking elements of Buck and Neustadter with the specific dimension ratio as taught by Gisselberg because by using a dimension of the magnetic elements to be nearly the same dimension as the casing maximizes the possible magnetic signal emitted from a marker element for a particular overall size of the casing. This enables the markers to be sized to fit in a particular portion of the body, while providing the strongest possible magnetic signal for that constraint. This enhances the tracking ability and provides greater diagnostic data to a user. 
Regarding claim 8, the combined references of Buck and Neustadter teach all of the limitations of claim 7. The combined references of Buck, in view of Neustadter further teaches: 
the casing comprises an annular sleeve ([0211]; [0212]-[0214]; [0215], In the combined invention of Buck and Neustadter, the Teflon film (see Neustadter [0212]-[0214]; [0215]) forms an annular sleeve and one or more isolating layers between the magnetic elements)
one or more isolating layers are arranged between the two or more magnetic elements (In the combined invention of Buck and Neustadter, the Teflon film (see Neustadter [0212]-[0214]; [0215]) forms an annular sleeve and one or more isolating layers between the magnetic elements as taught in the rejection of claim 1 above.) 
the two magnetic elements are cylindrical elements (Buck, page 41, lines 12-18; Figure 1B, note that the ring-shaped markers 154; page 48, line 20-25; ring marker 154 of figure 2C as in figure 1B) arranged next to each other in the casing (Buck, page 25, lines 18-23; page 41, lines 12-18; Figure 1B, note that the ring-shaped markers 154 are located in a row on the longitudinal axis 114 of the body 104)
Primary reference Buck further fails to teach:
solid cylindrical elements 
However, the analogous art of Gisselberg of a miniature magnetic marker for use in medical procedures (abstract, paragraph [0002]) teaches:
solid cylindrical elements (paragraph [0040], lines 3-4; paragraph [0041], lines 1-13; the core and the endcaps are substantially cylindrical; see figure 2), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic marker tracking elements of Buck and Neustadter with the marker element shape features as taught by Gisselberg because it forms a simple substitution of one known element (magnetic elements of Buck) with the known element of Gisselberg (solid cylindrical element) to obtain predictable results of magnetic marker tracking. 
Regarding claim 10, the combined references of Buck and Neustadter teach all of the limitations of claim 1. Primary reference Buck further teaches: 
wherein the magnetic marker comprises a cylindrical shape having a diameter  (page 25, lines 18-23; page 41, lines 12-18; Figure 1B, note that the ring-shaped markers 154 are located in a row on the longitudinal axis 114 of the body 104 and contain a diameter)
Primary reference Buck further fails to teach:
wherein a diameter of the magnetic elements is 0.5-0.99 times the diameter of the cylindrical shape
However, the analogous art of Gisselberg of a miniature magnetic marker for use in medical procedures (abstract, paragraph [0002]) teaches:
wherein a diameter of the magnetic elements is 0.5-0.99 times the diameter of the cylindrical shape (paragraph [0040], line 5, the cylindrical shape diameter is 0.5-3.0 mm; paragraph [0075], line 5, rod diameter of 0.75 mm; the ratio range is therefore between 1 and 0.25 which incorporates the applicant’s claimed range; this overlapping broader range is considered to anticipate the claimed narrower range because there is no indication that the narrower range would achieve unexpected results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic marker tracking elements of Buck and Neustadter with the specific dimension ratio as taught by Gisselberg because by using a dimension of the magnetic elements to be nearly the same dimension as the casing maximizes the possible magnetic signal emitted from a marker element for a particular overall size of the casing. This enables the markers to be sized to fit in a  particular portion of the body, while providing the strongest possible magnetic signal for that constraint. This enhances the tracking ability and provides greater diagnostic data to a user. 
Regarding claim 11, the combined references of Buck and Neustadter teach all of the limitations of claim 1. Primary reference Buck further teaches: 
wherein the magnetic marker has a cylindrical shape (page 25, lines 18-23; page 41, lines 12-18; Figure 1B, note that the ring-shaped markers 154 are located in a row on the longitudinal axis 114 of the body 104 and contain a diameter)
Primary reference Buck further fails to teach:
wherein the magnetic marker has a diameter between 0.5 and 2.4 mm
However, the analogous art of Gisselberg of a miniature magnetic marker for use in medical procedures (abstract, paragraph [0002]) teaches:
wherein the magnetic marker has a diameter between 0.5 and 2.4 mm (paragraph [0075], line 5; the 0.75 mm ferromagnetic rod is an exemplary diameter between 0.5 and 2.4 mm), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic marker tracking elements of Buck and Neustadter with marker size of 0.75 mm as taught by Gisselberg because the small marker size enables the markers to be sized to fit in a  particular portion of the body, while providing the strongest possible magnetic signal for that constraint. Furthermore, at the small size, the marker assembly can fit in minimally invasive placement methods to allow for accurate placement into body tissues (Gisselberg, [0050]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Buck, in view of Neustadter as applied to claim 1 above, and further in view of Frank et al. (U.S. Pub. No. 20120189551) hereinafter Frank. 
Regarding claim 16, the combined references of Buck and Neustadter teach all of the limitations of claim 1. Primary reference Buck further teaches:
wherein the magnetic marker has a cylindrical shape (figure 1B)
Primary reference Buck fails to teach:
having a diameter between 0.8 mm and 2.0 mm, and a length between 3 and 10 mm
However, the analogous art of Frank of imaging markers for use in a variety of therapeutic applications and devices (abstract) teaches: 
having a diameter between 0.8 mm and 2.0 mm, and a length between 3 and 10 mm (figure 3, diameter of 1 mm and a length of 10 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic marker tracking elements of Buck and Neustadter with the dimensions and size as taught by Frank because it enables implantation utilizing minimally invasive instruments and techniques ([0121]). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Buck as applied to claim 17 above, and further in view of Neustadter. 
Regarding claim 18, Buck teaches all of the limitations of claim 17. Primary reference Buck further teaches:
wherein the at least two magnetic elements are cylindrical elements arranged next to each other (page 25, lines 18-23; page 41, lines 12-18; Figure 1B, note that the ring-shaped markers 154 are located in a row on the longitudinal axis 114 of the body 104).
Primary reference Buck fails to teach:
wherein the casing comprises an annular sleeve and two cover plates to cover the opposite open ends of the annular sleeve
wherein the at least two magnetic elements are solid cylindrical elements arranged next to each other in the annular sleeve
However, the analogous art of Neustadter of an implantable medical marker for insertion via a needle (abstract) teaches: 
wherein the casing comprises an annular sleeve and two cover portions to cover the opposite open ends of the annular sleeve ([0211]; [0212]-[0217]; [0215], In the combined invention of Buck and Neustadter, the Teflon film (see Neustadter [0212]-[0214]; [0215]) forms an annular sleeve and one or more isolating layers between the magnetic elements; See as shown in figures 13a through 13e, the end of the sequence of markers includes a covered section of the annular sleeve stretched to form a cover portion covering opposite open ends of the annular sleeve. This is considered to teach to a cover plate, as it forms a structure at the end of the cylindrical element)
wherein the at least two elements are solid cylindrical elements arranged next to each other in the annular sleeve ([0211]-[0213]; [0214]-[0217], figures 13a through 13e show solid cylindrical elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic marker tracking elements of Buck by replacing the casing of the Buck reference with the isolating material film and solid cylindrical elements as taught by Neustadter. The resulting device would thus comprise a series of solid cylindrical magnetic elements within a Teflon casing wherein the casing also forms a film of magnetically isolating material between the elements where it is shrunken or constricted as taught by Neustadter in the cited portions above. This modification would have been obvious to one of ordinary skill in the art because using a film or thin layer to isolate adjacent marker elements provides an increase in surface area of the marker over a comparable marker with a thick isolation layer, which contributes to a reduction in tendency to migrate within a tissue. This provides more accurate localization throughout a medical procedure or over the course of an extended treatment protocol as the marker is less susceptible to movement ([0045]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Buck, in view of Neustadter as applied to claim 1 above, and further in view of Borgert et al. (WO2013114247) hereinafter Borgert (see attached WO publication for citations). 
Regarding claim 19, the combined references of Buck and Neustadter teach all of the limitations of claim 1. Primary reference Buck further fails to teach: 
wherein the casing and the film of isolating material are made of different materials
However, the analogous art of Borgert of a multimodal fiducial marker with magnetic detection capabilities (abstract) teaches: 
wherein the casing and the film of isolating material are made of different materials (page 7, lines 26-34 and page 8, lines 1-16; as shown in figure 2B the outer casing portion is divided into a third portion 16 arranged between the first portion 12 and the second portion 14. Therefore, the third portion 16 teaches to the isolating material and the second portion 14 forms the casing. These portions are made of different materials so that the third portion 16 can alter the paramagnetic properties of the inner magnetic portion, with the second portion 14 enabling visibility in a secondary imaging method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have divided the casing/isolating film of Buck in view of Neustadter into separate distinct materials with different material properties as taught by Borgert because it enables both an isolation of the magnetic properties of the internal magnetic markers as well as an additional layer of material to enable visibility in other imaging modalities (Borgert, page 7, line 26 through page 8, line 16). This enables a physician to utilize a single marker device for both magnetic based tracking methods as well as other diagnostic imaging systems such as CT or fluoroscopy. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Buck as applied to claim 17 above, and further in view of Borgert. 
Regarding claim 21, Buck teaches all of the limitations of claim 17. Primary reference Buck further fails to teach: 
wherein the casing and the one or more isolating layers are made of different materials
However, the analogous art of Borgert of a multimodal fiducial marker with magnetic detection capabilities (abstract) teaches: 
wherein the casing and the film of isolating material are made of different materials (page 7, lines 26-34 and page 8, lines 1-16; as shown in figure 2B the outer casing portion is divided into a third portion 16 arranged between the first portion 12 and the second portion 14. Therefore, the third portion 16 teaches to the isolating material and the second portion 14 forms the casing. These portions are made of different materials so that the third portion 16 can alter the paramagnetic properties of the inner magnetic portion, with the second portion 14 enabling visibility in a secondary imaging method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have divided of the casing and isolating film of Buck in view of Neustadter into separate distinct materials with different material properties as taught by Borgert because it enables both an isolation of the magnetic properties of the internal magnetic markers as well as an additional layer of material to enable visibility in other imaging modalities (Borgert, page 7, line 26 through page 8, line 16). This enables a physician to utilize a single marker device for both magnetic based tracking methods as well as other diagnostic imaging systems such as CT or fluoroscopy. 

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below.
Regarding the applicant’s arguments on page 8 of the remarks, the applicant argues that primary reference Buck fails to teach to a film of magnetically isolating material provided between two adjacent magnetic elements and discusses the Neustadter reference utilized to teach to this feature in the current rejections. The applicant argues that the Neustadter reference fails to teach to use of medical markers with a magnetometer. Neustadter teaches to the use of the marker devices with devices such as MRI imaging ([0042]) which would include magnetically visible markers, and thus one of ordinary skill in the art would combine features of Neustadter with the specific type of magnetic element-based marker of Buck to teach to the claimed invention. The applicant argues on page 9 of the remarks that the filler body of Buck is used to prevent the mark from migrating and that since Buck already includes a marker that prevents from migration, one or ordinary skill in the art would not combine with the Neustadter tube to prevent further movement. While Buck includes features that prevent movement, this in itself does not detract from using the features of Neustadter to further prevent the possibility of movement or migration within the tissue structure. Therefore, using the constricted Teflon sleeve of Neustadter would provide unique benefits in the combined invention, as the marker device may be used in tissues wherein the markers would provide for a shape that further decreases migration within tissue than the Buck reference alone.  
On page 10 of the remarks, the applicant argues that the constrictions of the Neustadter reference with a reduced diameter between the marker elements would leave an open connection between the balls through the interior of the tubes. As described in paragraph [0215], the pinching forming a small diameter between the marker balls of 0.05 mm is considered to be sufficiently distinct forms between each of the individual markers to be “separated by the film” as claimed. Each marker is within a separate constricted region, and more narrow claiming of each element as completely coated or encapsulated with the isolating material film (see applicant’s specification page 5, lines 10-14) would be required to achieve the narrower claim interpretation that the applicant is arguing for on page 10 of the remarks. For these reasons, the applicant’s arguments directed to the Neustadter reference and independent claim 1 are not persuasive. 
Regarding the applicant’s arguments directed to independent claim 17, the responses to the arguments directed to independent claim 1 similarly apply to the additional provided arguments. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791